UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1900


In re:   RONALD WAYNE WALKER, SR; LISA ANN WALKER; JANET M.
NESSE,

                Debtors,

----------------------------------

          v.

ELIZABETH ANNE REEVES, Counsel for Debtors,


                Debtor – Appellant,

          v.

UNITED STATES TRUSTEE,

                Trustee – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge.    (8:12-cv-00918-AW; 11-19737; 11-20840; 11-26340; 12-
11149)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.
Elizabeth Anne Reeves, Appellant Pro Se.          Robert Joseph
Schneider, Jr., UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Gerard Richard Vetter, OFFICE OF THE UNITED STATES
TRUSTEE, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Elizabeth   Anne   Reeves   appeals   the   district    court’s

orders: (1) dismissing her appeal from the bankruptcy court’s

order for failure to comply with Bankr. R. 8009; and (2) denying

her motion for reconsideration.        We have reviewed the record and

find no reversible error.      Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.        See Reeves v. United States Trustee,

Nos.   8:12-cv-00918-AW;   11-19737;    11-20840;   11-26340;     12-11149

(D. Md. June 6, 2012; June 29, 2012).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                   3